     Case 1:19-mc-00266-UNA Document 1 Filed 10/21/19 Page 1 of 5 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 )
    EDWIN DUIJNEVELD                             )
                                                 )
                Petitioner,
                                                 )      Misc. No. ____________
         v.                                      )
    UNITED STATES OF AMERICA,                    )
                                                 )
                Respondent.                      )

      PETITION TO QUASH SUMMONS DIRECTED TO BANK OF AMERICA, N.A.

        COMES NOW, Petitioner Edwin Duijneveld (“Petitioner” or “Mr. Duijneveld”), by and

through undersigned counsel, seeking to quash a third-party summons (the “Summons”) (attached

as Ex. A)1 directed to Bank of America, N.A. (“Bank of America”), stating as follows:

                                PRELIMINARY STATEMENT

        1.     Petitioner is a former attorney who practiced law before the Courts in Aruba, a

constituent country of the Kingdom of the Netherlands. While no longer admitted to practice, Mr.

Duijneveld, nevertheless, still retains obligations under the law of Aruba to maintain client

confidences under the Aruba version of the attorney-client privilege. See Ex. B (Affidavit of Peter

Michael Eugene Mohamed, Esq.). Both Petitioner and Mr. Mohamed both maintain that the

information sought is protected by the attorney-client privileged.

        2.     Petitioner seeks an order in the form attached hereto quashing the Summons and

preventing the release of documents by Bank of America which will violate the attorney-client

privilege under the law of Aruba.




1
  The Summons begins on page 5 of Ex. A. The account numbers identified in the Summons have
been redacted to protect Mr. Duijneveld’s privacy. Pages 1 to 4 of Ex. A make up the “Notice”
that was sent to Petitioner.
    Case 1:19-mc-00266-UNA Document 1 Filed 10/21/19 Page 2 of 5 PageID #: 2



                                         JURISDICTION

       3.      Petitioner is filing this Petition to Quash (this “Petition”), and this Court has

jurisdiction, pursuant to Internal Revenue Code §§ 7609(b)(2) and 7609(h)(1).

       4.      Petitioner has timely filed this Petition—specifically, within 20 days of when the

Summons was mailed to Petitioner.2

                                            PARTIES

       5.      Petitioner is a citizen of the country of Aruba. Petitioner’s address is Sabana Liber

42D, Oranjestad, Aruba. Petitioner may be contacted by U.S. Mail or email at the offices of

undersigned counsel.

       6.      Respondent is the United State of America, acting through the Internal Revenue

Service (the “IRS”). Respondent’s address in the Summons is Internal Revenue Service, 7850 SW

6th Court, MS 4685, Plantation, Florida 33324, Attention: Sandra Trias. Pursuant to Paragraph 10

of the Notice, a copy of this Petition is being mailed by certified mail to the IRS at the foregoing

address. Additionally, pursuant to Paragraph 9 of the Notice, a copy of this Petition is being served

on The Honorable David C. Weiss, United States Attorney (“USA Weiss”) for the District of

Delaware, pursuant to Fed. R. Civ. P. 4(i)(1)(A)(i), by hand delivery to USA Weiss’ office at

Hercules Building, U.S. Attorney’s Office, 1313 N. Market Street, Wilmington, Delaware 19801.

       7.      Bank of America, the summoned person, is a national bank doing business within

the District of Delaware. Bank of America’s address as listed in the Summons is Bank of America,

N.A. Legal Order Processing, P.O. Box 15047, Wilmington, Delaware 198050-5047. Pursuant to




2
 The “Notice” (page 1 of Ex. A) is dated September 30, 2019. Because the 20th day fell on Sunday,
October 20, 2019, the deadline for a response is today, October 21, 2019. See Fed. R. Civ. P.
6(a)(1)(C) (providing that “if the last day is a Saturday, Sunday, or legal holiday, the period
continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”).


                                                 2
  Case 1:19-mc-00266-UNA Document 1 Filed 10/21/19 Page 3 of 5 PageID #: 3



Paragraph 10, a copy of this Petition is being mailed by certified mail to Bank of America at the

foregoing address.

                                    LEGAL ARGUMENT

       8.       On September 30, 2019, the IRS issued the attached Summons to Bank of America

seeking “documents pertaining to” a specific account, “and any other bank or investment

accounts owned, controlled by, or under the signature authority of, EDWIN DUIJNEVELD and

ADRIANA PATRICIA SANCHEZ RESTREPO (including any private banking activities

associated with the accounts).” See Ex. A at p. 6. The Summons lists four detailed categories of

the types of documents sought.

       9.       Mr. Duijneveld was an attorney admitted to practice in Aruba, but currently does

not practice law. Mr. Duijneveld currently works as a union legal advisor in Aruba.

       10.      The Summons that was issued by the IRS seeks documents pursuant to Article 4 of

the U.S.-Aruba Tax Income Exchange Agreement (the “Tax Agreement”). See Ex. C (Press

Release, dated Sept. 14, 2004, “Tax Information Exchange Agreement between United States and

Aruba Enters Into Force”). Under the Tax Agreement, the IRS is seeking the production of

documents from Bank of America to be provided to Aruba.

       11.      However, the production of such information would violate the attorney-client

privilege as recognized by the law of Aruba. As detailed in the affidavit submitted by Peter

Michael Eugene Mohamed, an attorney at law admitted to practice in Aruba with knowledge of

the matter, Mr. Mohamed states that:

             a. Mr. Duijneveld was an attorney at the Law Office of Audax Legal in Aruba where

                Mr. Mohamed was the managing-director;




                                                3
    Case 1:19-mc-00266-UNA Document 1 Filed 10/21/19 Page 4 of 5 PageID #: 4



               b. The account in question was used by Mr. Duijneveld as a “quality account or third

                  party account” (kwaliteitsrekening or derdenrekening) which Mr. Mohamed

                  equates with an escrow account;

               c. The money in the escrow account came from the sale of a beer factory in the

                  Dominican Republic to then-parent company of Budweiser;

               d. The money in the escrow account was managed for a client who sought to avoid

                  the conversion of currency into Aruba currency, only to have to convert such funds

                  back to foreign currency for purposes of completing transactions outside of Aruba;

                  and

               e. The client was elderly and had suffered from strokes making travel to the United

                  States not possible, leading to the request that Mr. Duijneveld handle the funds for

                  the client.

Ex. B.

         12.      Most importantly, according to Mr. Mohamed, under the law of Aruba, “[t]his

account should therefore be protected by [the] attorney-client privilege.” Because the IRS is

seeking to provide the information to the taxing authority in Aruba, and this information would be

privileged under the law of Aruba, Petitioner seeks an order quashing the Summons. Petitioner

hereby gives notice pursuant to the Fed. R. Civ. P. 44.1 that he is raising this issue about a foreign

country’s law.3



3
  While this Court and the Third Circuit have dealt with issues involving IRS summonses of
attorney trust accounts (see, e.g., Gannet v. First Nat’l State Bank, 546 F.2d 1072 (3d Cir 1976)
and Deng v. United States, 2015 U.S. Dist. LEXIS 78804 (D. Del. June 18, 2015), the question
here is different: Here, the attorney trust account is being held by a non-U.S. attorney subject to a
privilege under the law of a foreign country. The fact that the IRS is acting to aid the Government
of Aruba raises the thorny question whether the IRS can obtain this information in violation of the
law of Aruba. Petitioner contends that it cannot.


                                                    4
  Case 1:19-mc-00266-UNA Document 1 Filed 10/21/19 Page 5 of 5 PageID #: 5



       13.    Petitioner specifically raises the defense of the attorney-client privilege under the

law of Aruba and seeks an order quashing the Summons. See Fed. R. Civ. P. 45(e)(2) (providing

protection from disclosure of privileged communications).

                                        CONCLUSION

       For the reasons stated herein, the Petition to Quash should be granted.


 Dated: October 21, 2019                             HALLORAN FARKAS + KITTILA LLP


                                                     /s/ Theodore A. Kittila
                                                     Theodore A. Kittila (No. 3963)
                                                     James G. McMillan, III (No. 3979)
                                                     5803 Kennett Pike, Suite C
                                                     Wilmington, Delaware 19807
                                                     Tel: (302) 257-2011
                                                     Fax: (302) 257-2019
                                                     Email: tk@hfk.law
                                                             jm@hfk.law

                                                     Attorneys for Petitioner




                                                5
